PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
NAQVI, SHAMIM A. 
Application No.: 15/352,861
Filed:  November 16, 2016
Attorney Docket No.: 12700/5 
:
:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed April 08, 2022, under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief required by 37 CFR 41.20(b)(2)) within the time period provided in 37 CFR 41.37(a)(1).  The appeal brief was not filed within two (2) months of the Notice of Appeal filed September 08, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on November 09, 2021.  A Notice of Abandonment was mailed April 01, 2022.  See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and supplemental (RCE) submitted on May 22, 2022 and fee of $1,000.00 for the submission required by 37 CFR 1.114; (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 2435 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/Dale A. Hall/Paralegal Specialist, OPET